—In a negligence action to recover damages for personal injuries, the defendants Christian Merrell and Grace Merrell appeal from a judgment of the Supreme *435Court, Queens County (Rutledge, J.), dated June 27, 1995, which, upon a jury verdict finding them 100% at fault and finding codefendant Robert Lancer not at fault in the happening of the accident, is in favor of the plaintiff and against them in the principal sum of $926,000.
Ordered that the judgment is affirmed, with costs to the defendants-respondents.
The appellants’ contention that the verdict was against the weight of the evidence is without merit. In considering whether a verdict is against the weight of the evidence, the standard to be applied is whether the. evidence so preponderated in favor of the plaintiff that the verdict could not have been reached on any fair interpretation thereof (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Nicastro v Park, 113 AD2d 129; Moffatt v Moffatt, 86 AD2d 864, affd 62 NY2d 875). Contrary to the appellants’ contention, a review of the evidence in this case demonstrates that a fair basis existed for the verdict finding that the defendant Robert Lancer was not at fault in the happening of the accident. Therefore both Lancer and Prime Automotive Parts Co., Inc., the owner of the vehicle driven by Lancer were not liable to the plaintiff. The court did not err in denying the appellants’ posttrial motion to set the verdict aside. Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.